Citation Nr: 1122439	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, to include the threshold matter of whether the appellant is a veteran, and thereby a proper claimant for the benefit sought.

2. Entitlement to service connection for tinnitus, to include the threshold matter of whether the appellant is a veteran, and thereby a proper claimant for the benefit sought.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant served in the Louisiana Army National Guard from December 1980 to December 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  The Board notes, however, that because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefits, that is the matter before the Board, and the matters on appeal have been recharacterized accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

VA Compensation and Pension benefits are payable to veterans who meet evidentiary/qualifying requirements.  38 U.S.C.A. §§ 1110, 1131, 1521.

"Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101; 38 C.F.R. § 3.1(d).  The term "active service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).

The appellant asserts he has bilateral hearing loss and tinnitus as a result of his service with the Louisiana Army National Guard, and specifically his exposure to noise trauma therein.  However, before the merits of the appellant's claims for service connection may be addressed, it must first be determined whether he is eligible for VA benefits based on his service in the Louisiana Army National Guard.

In Allen v. Nicholson, 21 Vet. App. 54 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that the Army National Guard is only a reserve component "while in the service of the United States."  10 U.S.C.A. § 10106.  Section 12401 of title 10, U.S. Code, provides that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law."  10 U.S.C.A. § 12401.  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  See Perpich v. Department of Defense, 496 U.S. 334 (1990) ("[National Guard members] now must keep three hats in their closets--a civilian hat, a state militia hat, and an army hat--only one of which is worn at any particular time.").  In Perpich, the United States Supreme Court discussed the dual scheme of the state and federal National Guard systems:

Since 1933 all persons who have enlisted in a state National Guard unit have simultaneously enlisted in the National Guard of the United States.  In the latter capacity they become a part of the Enlisted Reserve Corps of the Army, but unless and until ordered to active duty in the Army, they retain their status as members of a separate state Guard unit.  Id. at 345.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) interpreted Perpich to stand for the proposition that "members of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Pursuant to 38 C.F.R. § 3.6(c) (3), Federal active duty for training includes full-time duty performed by members of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 C.F.R. § 3.6(c) (3).  However, for that full-time duty to be considered "Federal active duty for training," it must be ordered by the Secretary of respective service department (here, the Army).  See 32 U.S.C. §§ 316, 502, 503, 504, 505.

On review of the appellant's claims file, the Board finds it is unclear whether he and/or his National Guard unit was ever called into Federal service.  His NGB Form 22 shows he served in the Louisiana Army National Guard from December 1980 to December 1986.  A DD 214 shows he participated in a 9-week Equipment Records and Parts Specialist training session; however, it is not clear from the face of the form that such service constitutes Federal active duty for training.  Notably, the DD 214 is not very legible and the appellant's NGB Form 22 reflects that he did not have any "prior active Federal service."  Furthermore, while the appellant's service treatment records have been associated with the claims file, his service personnel records have not been sought for association with the record.  Certification to determine whether the appellant served any Federal active duty time has also not been sought from the United States service department (via the National Personnel Records Center (NPRC)).

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for exhaustive development to determine whether the appellant had any Federal active military service.  Such development should include, but not be limited to, arranging for an NPRC records search and securing legible copies of the Veteran's DD 214 and service personnel records for association with the record.

If any pertinent records are unavailable, or the search for such records otherwise yields negative results, it should be so noted in the claims file, along with an explanation for the negative result (record unavailability).

2. 	The RO must ensure that the development sought above is completed.  Then, in light of the additional information obtained, the RO should (1) make a threshold determination as to whether the appellant is a Veteran (as defined by regulation), and a proper claimant for VA benefits, and (2) if that determination is favorable to the appellant, arrange for any further development deemed necessary, and readjudicate his claims for service connection for bilateral hearing loss and tinnitus.  If either determination is unfavorable to the appellant (i.e., the claims remain denied), the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

